This action was brought to recover of the defendants the rent of certain premises in the city of New York, which had been originally leased to them by the plaintiff for the term of one year from May 1st, 1894. The defendants held over for some fifteen days after the expiration of the term and the rental moneys claimed in the action were for seven months subsequent to May 1st, 1895. The defense set up in the answer was, in substance, that, prior to the expiration of the term mentioned in the written lease, the defendants had notified the plaintiff that they would not take the premises for another year and that they had hired another house; but that they had been prevented from yielding up possession "by the act of God in afflicting the mother of these defendants, who was a member of the family of the defendants, with a disease which * * * was so great that it would have endangered her life to have taken her from the room." The lease contained the usual agreement of the lessees to quit and surrender the premises at the expiration of the term.
Upon the trial no evidence was given; the facts being then and there stipulated between the parties. The plaintiff admitted that the defendants notified him, in February, 1895, that on the first day of May, 1895, they would surrender the possession of the premises and the defendants admitted that they remained over after the first of May without the assent of the plaintiff. The plaintiff admitted to be true the statement of *Page 46 
the defendants that the mother of the defendants was ill on the first of May, 1895, and in the condition alleged in their answer. Upon these admissions of the parties, the trial judge directed a verdict for the plaintiff for the amount of rental moneys demanded under the terms of the written lease. To that direction the defendants excepted and the Appellate Division having affirmed the judgment entered against them, they further appeal to this court.
The question thus raised for our consideration is, whether the rule of law, which has always controlled in such cases, is to be affected by the fact that the holding over by the defendants was by reason of the illness of their mother, as a member of the family, and, therefore, in that sense, involuntary. The doctrine has been long a settled one in this state that a tenant who holds over his term, either, is a trespasser, or continues to be a tenant, at the sole election of the landlord, and that, in the latter case, the legal implication is that he holds at the former rent. As this appeal should be disposed of upon authority, I shall advert to a few cases and to the opinions which have been expressed. The question was early discussed in what may be regarded as the leading case of Conway v. Starkweather, (1 Denio, 113); where the tenant held over his term for the period of two weeks. BRONSON, Ch. J., in his opinion, laid down the rule with considerable pertinency and said that "the tenant has no such election as that which belongs to the landlord. If he holds over, though for a very short period, without any unequivocal act at the time to give his holding the character of a trespass, he is not afterwards at liberty to deny that he is in as a tenant, if the landlord chooses to hold him to that relation. If the tenant may hold over for two weeks and then say he is not a tenant, I see no reason why he may not give the same answer after holding over as many months or years. The plaintiff's counsel regards the holding over as only presumptive evidence of the continuance of the tenancy, which would have been sufficiently rebutted by the offered proof that the plaintiff, before his term ended, refused to keep the property another year, even *Page 47 
at a reduced rent. But such are not my views. I do not think this a case for balancing presumptions: but one where the act of the plaintiff in holding over has given the defendants a legal right to treat him as tenant; and that it is not in his power to throw off that character, however onerous it may be." A number of years later, in the case of Schuyler v. Smith, (51 N.Y. 309), the defendants had held over for the period of three weeks after the expiration of the lease and they opposed the claim of the plaintiff to hold them as tenants for the whole year, upon the ground that they had given him notice, before the expiration of the term, that they did not intend to keep the premises for another year and, with his knowledge, had made arrangements to occupy other premises. Judge EARL, relying on the rule of law, as settled by Conway v. Starkweather and since recognized by other cases, that where a tenant holds over after the expiration of his term the law will imply an agreement to hold for a year upon the terms of the prior lease, overruled their contention and said: "The safe and just rule I believe to be the one established by authority, that a tenant holds over the term at his peril; and the owner of the premises may treat him as a trespasser or as a tenant for another year upon the terms of the prior lease, so far as applicable." Still later, in Adams v. City of Cohoes,
(127 N.Y. 175), Judge POTTER, delivering the opinion of this court, in the second division, discussed this question in the light of the authorities and observed that, "so absolute is the implication from holding over for a few days only, of a hiring for another year, that the tenant will not be excused from the payment of rent, even where he gave the landlord notice before the end of the term that he did not intend to hire for another year and had hired other premises which would be ready for his occupancy in a few days." Finally, we have the case of Haynes v. Aldrich,
(133 N.Y. 287), where the holding over by the defendant was from the first to the fourth of May, and it was sought to be excused upon these facts, viz.: that the first day of May was a holiday; that on the second day of May there was difficulty in engaging *Page 48 
trucks and that a sick boarder could not be moved with safety until the fourth day. Judge FINCH discusses in his opinion the efficacy of such a defense, somewhat elaborately, and, referring to the rule as well settled by authority that where there is a holding over by the tenant the law will imply an agreement to hold for a year upon the terms of the prior lease, makes the following observations upon the argument of the appellant: "The appellant does not deny the rule but seeks to qualify it so as to mean that it is only when the tenant holds over voluntarily and for his own convenience that the landlord's right arises, and that it does not so arise when the tenant holds over involuntarily, not for his own convenience, but because he cannot help it. I am averse to any such qualification. It would introduce an uncertainty into a rule whose chief value lies in its certainty. The consequent confusion would be very great. Excuses would always be forthcoming, and their sufficiency be subject to the doubtful conclusions of a jury, and no lessor would ever know when he could safely promise possession to a new tenant." Again, he says that, "if the rule in this case seems to involve a hardship, that is sometimes true of every general rule, however just and wise, but does not justify its abrogation. To sustain this defense would open the door to a destruction of the settled doctrine and tend to involve the rights of both lessor and lessee in uncertainty and confusion." This is pretty strong language; but the appellants, nevertheless, seek to distinguish the case as an authority; because there it was a sub-tenant, whose illness prevented the surrender of possession, and the question was reserved whether there might not be an inevitable delay, in no manner the fault of the tenant, which would serve as a valid excuse. It is true that there is that much of a distinction between the two cases; but I think the distinction to be somewhat shadowy, so far as the excuse for not yielding up the premises promptly is concerned, and I agree with the reasoning of the opinion at the Appellate Division in the present case, that "no such qualification should be, or could safely be, imported into the absolute rule of law. It would make the landlord rather than the tenant *Page 49 
suffer by reason of a misfortune to the tenant, which he, and not the landlord, should bear the burden of."
It seems to me that Judge FINCH, in Haynes v. Aldrich, has given a convincing reason against importing any qualification into a well-settled rule of law, by which its application might be rendered uncertain according to the facts pleaded by the tenant.
Since the leading case of Conway v. Starkweather, I am not aware of any qualification of the rule having been admitted and I think that if a case arises in which it operates harshly, the misfortune is one which, for the sake of the stability of the rule, should be borne by the tenant rather than by the landlord. The underlying principle is that the rights of the parties are determined by their engagements and effect must be given to the contract. The doctrine as settled by the decisions of the courts of this state obtains in many other jurisdictions. (99 Ill. 151;3 Ohio, 294; 4 Md. 450; 9 Conn. 334; 2 Penn. St. 144; 69 Ala. 549. )
This is in no sense to be considered like a case where performance of a condition is prevented by the act of God; nor one where the discharge of an obligation was not fully intended by the parties. It is simply that of a contract which, by its terms, gave the occupancy and use of the premises of the owner for a specified term and under specified conditions; which fixed the rent to be paid and which contained the covenant of the lessee to quit and surrender the premises at the expiration of the demised term. The distinction is well settled between an obligation or duty imposed by law and that created by covenant of the party. In the former case, if the party is disabled from performing, without any default of his own, the law will excuse him. Illustrations of this are where waste to a tenement is caused by its destruction by tempest or by enemies; or where the contract is for personal services and the condition of continued existence is raised by implication. But where the party creates a duty by his own contract, he is bound to make it good, notwithstanding any accident by inevitable necessity; because he might have provided against *Page 50 
it by his contract. (2 Wm. Saunders, 422, note 2; 21 Pick. 417, 441; 47 N.Y. 62, 64.)
Of course, there was nothing to submit to the jury and the defendants did not request a submission. All the facts for a judgment were stipulated, when the case came on for trial, and they presented the one question for the court, whether, in law, they established the plaintiff's right to the rent demanded.
I think the judgment should be affirmed, with costs.
O'BRIEN and MARTIN, JJ., read for reversal, etc.; PARKER, Ch. J., and HAIGHT, J., concur.
GRAY, J., reads for affirmance, and BARTLETT and VANN, JJ., concur.
Judgment reversed, etc.